COURT OF APPEALS
                         EIGHTH DISTRICT OF TEXAS
                              EL PASO, TEXAS
                                     §
  TOMAS ERNESTO GONZALEZ,                        No. 08-19-00245-CR
                                     §
                 Appellant,                         Appeal from the
                                     §
  v.                                              120th District Court
                                     §
  THE STATE OF TEXAS,                          of El Paso County, Texas
                                     §
                  State.                           (TC# 20190D00146)
                                     §

                                          ORDER

       The Court GRANTS the State’s third motion for extension of time within which to file the

brief until May 30, 2020. NO FURTHER MOTIONS FOR EXTENSION OF TIME TO FILE

THE STATE’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. Jaime E. Esparza, State’s attorney, prepare the State’s

brief and forward the same to this Court on or before May 30, 2020.

       IT IS SO ORDERED this 16th day of April, 2020.

                                            PER CURIAM


Before Alley, C.J., Rodriguez and Palafox, JJ.